940 F.2d 117
Ronald J. DOMINGUE, et al., Plaintiffs,v.OCEAN DRILLING AND EXPLORATION COMPANY, Defendant-Appellee,v.DIMENSIONAL OIL FIELD SERVICES, INC., Defendant-Appellant.
No. 90-4083.
United States Court of Appeals,Fifth Circuit.
Aug. 9, 1991.

Hal J. Broussard, Susan A. Daigle, Broussard, David & Diagle, Lafayette, La., for defendant-appellant.
Timothy P. Hurley, Michael J. Maginnis, Maginnis & Picou, New Orleans, La., for defendant-appellee.
Appeal from the United States District Court for the Western District of Louisiana;  Richard J. Putnam, Judge.
ON PETITION FOR REHEARING AND SUGGESTION FOR REHEARING EN BANC
(Opinion February 11, 1991, 5th Cir.1991, 923 F.2d 393)
Before BROWN, POLITZ, and JOHNSON, Circuit Judges.
PER CURIAM:


1
In its petition for rehearing, Ocean Drilling and Exploration Company (ODECO) suggests that we "misapprehended the facts" in the case upon which we rely, Davis & Sons, Inc. v. Gulf Oil Corp., 919 F.2d 313 (5th Cir.1990), "incorrectly interpreting that the [Davis ] barge, Barge No. 11171 was 'supplied' with the services in question[,]" when it was in fact a Gulf barge.  In Davis the Court found the contract to be maritime based on several factors.  Prior to discussing the various factors as they apply to the instant case, we stated that Domingue was distinct from Davis in part because Dimensional "supplies no vessel as such when executing an ODECO work order."    Domingue, 923 F.2d 393, 395 (5th Cir.1991).  ODECO appears to be correct in its assertion that the Davis barge was not supplied by the contractor but was a Gulf barge.  This error does not change our analysis or result, however.


2
Except as herein granted, the petition for rehearing is DENIED, and no member of this panel nor judge in regular active service having requested that the court be polled on rehearing en banc (F.R.App.P. 35 and Fifth Cir.Loc.R. 35), the suggestion for rehearing en banc is DENIED.